 Case 2:18-mj-02875-DUTY Document 25 Filed 12/20/18 Page 1 of 5 Page ID #:1085




     NICOLA T. HANNA
1    United States Attorney
     LAWRENCE S. MIDDLETON
2    Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (California Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
        Federal Courthouse, 14th Floor
7       312 North Spring Street
        Los Angeles, California 90012
8       Telephone: (213) 894-3391
        Facsimile: (213) 894-0142
9       E-mail: John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
12                    IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
14   IN THE MATTER OF THE SEIZURE OF:              Case No. 2:18-MJ-2875
15   UP TO AND INLCUDING $10,000 IN          EX PARTE APPLICATION TO SET
     BANK FUNDS HELD IN JP MORGAN            BRIEFING SCHEDULE; MEMORANDUM
16   CHASE ACCOUNT #XXXX9285; ET AL.         OF POINTS AND AUTHORITIES; AND
                                             [PROPOSED] ORDER
17
18
19
20
21
22
23        Plaintiff United States of America (the “Government”), by
24   and through its counsel of record, the United States Attorney’s
25   Office for the Central District of California and Assistant
26   United States Attorney John J. Kucera, hereby file this Ex Parte
27   Application to Set Briefing Schedule. The [PROPOSED] Briefing
28   Schedule is attached at Attachment A.
 Case 2:18-mj-02875-DUTY Document 25 Filed 12/20/18 Page 2 of 5 Page ID #:1086




 1        On December 13, 2018, the government contacted opposing
 2   counsel (Paul Cambria, Bruce Feder, Whitney Bernstein, Toni
 3   Thomas, Tom Bienert, Elliot Peters, Michael Piccarreta, Stephen
 4   Weiss, Gary Lincenberg, Ariel Newman, Daniel Quigley, and James
 5   Grant) to propose a stipulation to a briefing schedule on the
 6   issue of whether the seizure warrants at issue required any
 7   standard other than probable cause.       Though the government and
 8   opposing counsel have negotiated in good faith in an effort to
 9   specify the issue to be briefed (and other related concerns),
10   the parties have come to an impasse, and opposing counsel has
11   advised that they would oppose this application.         Additionally,
12   the parties have agreed that opposing counsel shall have until

13   December 28, 2018, to file any response to this ex parte

14   application.

15
     Dated: December 20, 2018           Respectfully submitted,
16
                                        NICOLA T. HANNA
17                                      United States Attorney
18                                      LAWRENCE S. MIDDLETON
                                        Assistant United States Attorney
19                                      Chief, Criminal Division
20
21                                            /s/John J. Kucera
                                        JOHN J. KUCERA
22                                      Assistant United States Attorney

23                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
24
25
26
27
28



                                       - 2 -
 Case 2:18-mj-02875-DUTY Document 25 Filed 12/20/18 Page 3 of 5 Page ID #:1087




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         The government seeks a briefing schedule on the sole issue
 4   of whether the seizure warrants were required to meet any
 5   standard other than probable cause before they could be issued.
 6   The government proposes that movants bear the burden of
 7   establishing that the warrants required any heightened standard,
 8   therefore, the government proposes that defendants/movants file
 9   the initial brief, with the government to respond thereafter.
10   II.   STATEMENT OF FACTS
11         On or about November 20, 2018, various parties (“movants”)

12   brought motions (“stay motions”) to stay execution of warrants

13   issued by this Court for the seizure of certain funds (the “IOLTA

14   funds”) held in attorney trust accounts related to Backpage.com.

15         On December 12, 2018, before this Court, movants and the

16   government appeared at a hearing concerning the stay motions

17   after the government argued that the seizure warrants had expired

18   of their own terms, and the stay motion was moot.         At the

19   conclusion of the hearing, the Court directed the government to

20   file a sur-reply on the issue of mootness on December 17, 2018,

21   and allowed Movants to file a further reply by December 21.

22   Pursuant to a request by the parties, the Court has extended the

23   deadline for the government’s sur-reply until December 20, 2018.

24         Though the government and opposing counsel have negotiated

25   in good faith, the parties are at an impasse.         Now, the

26   government submits its Ex Parte Application to Set Briefing

27   Schedule and Proposed Briefing Schedule.

28



                                       - 3 -
 Case 2:18-mj-02875-DUTY Document 25 Filed 12/20/18 Page 4 of 5 Page ID #:1088




 1   III. ARGUMENT
 2        In their stay motions and at the related hearing, movants
 3   argued that the nature of the assets identified in the seizure
 4   warrant required a higher standard than probable cause before the
 5   seizure warrants could issue.
 6        The government now withdraws its arguments that the issues
 7   presented by the stay motions are moot, and the government
 8   submits that all parties would benefit from a full, comprehensive
 9   briefing on the limited issue of whether the seizure warrants
10   required any standard other than probable cause before they could
11   be issued.
12        Assuming this issue is resolved in the government’s favor,

13   the government submits that movants thereafter would retain any

14   and all substantive rights and potential challenges to the

15   seizure warrants and affidavits.

16        Although the parties did not reach agreement on substantive

17   issues related to the proposed briefing, the parties did discuss

18   certain dates related to proposed briefing.        The government does

19   not request that movants’ be bound by the following proposed

20   schedule, but the government submits the following dates as its

21   best effort to accommodate the schedules of all the interested

22   parties.   Accordingly, the government proposes the following

23   dates for any briefing schedule:

24        Movants’ brief due ......................... January 22, 2019

25        Government’s response brief due ........... February 11, 2019

26        Movants’ reply brief due .................. February 24, 2019

27
28



                                       - 4 -
 Case 2:18-mj-02875-DUTY Document 25 Filed 12/20/18 Page 5 of 5 Page ID #:1089




 1   IV.   CONCLUSION
 2         For the foregoing reasons, the government respectfully
 3   requests that this Court adopt the proposed briefing schedule
 4   attached herein as Attachment A.
 5
     Dated: December 20, 2018           Respectfully submitted,
 6
                                        NICOLA T. HANNA
 7                                      United States Attorney
 8
                                        LAWRENCE S. MIDDLETON
 9                                      Assistant United States Attorney
                                        Chief, Criminal Division
10
11                                            /s/John J. Kucera
                                        JOHN J. KUCERA
12                                      Assistant United States Attorney
13                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       - 5 -
